Citation Nr: 0115683	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-09 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits. The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  Accordingly, the 
case is now being reviewed by the Board based on all the 
evidence of record, and all pertinent laws, regulations, and 
Court decisions. 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, thinking and mood; due 
to symptoms such as suicidal ideation, panic and depression, 
impaired impulse control, difficulty adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

2.  There is competent medical evidence showing that the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for post-
traumatic stress disorder have been met; the criteria for a 
schedular evaluation in excess of 70 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Specifically, the veteran has 
been afforded VA examinations, and records of reported 
treatment have been obtained.  

The record contains the veteran's service medical records, 
relevant private and VA clinical records, and reports of 
relevant VA examinations dated October and November 1998 and 
September 2000, with relevant medical opinions.  The veteran 
has also testified at a hearing in February 1997 and provided 
lay statements regarding his claims.  Additionally, the 
veteran has been apprised of the evidence needed to 
substantiate his claims.  See April 2000 Statement of the 
Case, and November 2000 and April 2001 Supplementary 
Statements of the Case, which were issued during the pendency 
of the appeal.  Accordingly, the VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  

Increased Rating for PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
PTSD.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the psychiatric disability.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim in which 
the veteran files a notice of disagreement with the initial 
rating assigned following a grant of service connection, as 
here, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Therefore, in this case all of the 
evidence following the grant of service connection for PTSD, 
not just the evidence showing the present level of 
disability, must be considered in evaluating the veteran's 
claim.

A review of the claims file reveals that the veteran has 
received treatment for psychiatric disability since 1996.  VA 
outpatient treatment records show that the veteran received 
outpatient psychiatric treatment beginning in January 1996.  
He was treated by VA in a residential treatment program from 
April to June 1996 at a Center For Stress Recovery (CSR) 
unit, receiving treatment for PTSD and major depression.  The 
treatment report noted complaints on admission including 
anger, anxiety, mistrust, depression and difficulty managing 
anger, anxiety, and social isolation.  The report noted that 
he had received outpatient treatment at the CSR for six weeks 
prior to admission.

A January 1997 statement from a VA CSR staff psychiatrist 
noted that the veteran had received outpatient treatment 
beginning February 1996 until his 10 week residential 
treatment that began in April 1996.  After that residential 
program treatment, the veteran re-engaged in outpatient 
treatment and currently was taking Sertraline and Trazodone.  
The statement noted that the veteran's symptoms of 
depression, difficulty managing anger, irritability, sleep 
disturbance and anxiety had shown some improvement over the 
last several months.  He continued to suffer with chronic 
PTSD.  On exposure to reminders of traumatic experiences, he 
exhibited an increase in severity of PTSD symptoms, noted as 
traumatic nightmares, night terrors, intrusive trauma related 
thoughts, sleep disturbance, anxiety, irritability, and 
depression.  This statement further noted that while the 
veteran's ability to manage the intensity and duration of his 
reactions to "triggers" had improved somewhat, the 
reactions themselves had not substantially changed.  For this 
reason, the physician recommended that the veteran not return 
to his duties as a fire fighter.  The statement concluded 
that the veteran's social and occupational functioning was 
clearly impaired, but that however, his condition did not 
impair his cognitive abilities or judgment.  The physician 
opined that the veteran's condition also did not 
significantly impair his ability to be employed in a position 
that does not expose him to traumatic reminders; and that the 
veteran would benefit from engaging in some type of 
meaningful employment. 

In a subsequent April 1997 statement by the same VA CSR staff 
psychiatrist, she reiterated the veteran's symptoms and 
recommended that the veteran not return to duties as a 
firefighter due to his PTSD symptoms.  She also reiterated 
that the veteran's psychiatric condition did not impair his 
cognitive abilities or judgment; and did not significantly 
impair his ability to be employed in a position that did not 
expose him to traumatic reminders.  The physician opined that 
the veteran would benefit from engaging in some type of 
meaningful employment. 

A January 1998 private statement from George Lohrman, M.D., 
contains findings from a mental status examination.  He found 
no evidence of psychosis.  The veteran was not delusional and 
had had no hallucinations, but he had had flashbacks and 
recurrent dreams of terrible events.  At the beginning, the 
veteran's affect manifested considerable anger and 
tearfulness.  However, after he became more comfortable with 
the interview, which he initially perceived as a threatening 
situation, he was capable of being quite pleasant.  His 
memory was intact.  He avoided crowds and had withdrawn from 
socializing.  He felt comfortable with his wife, but felt 
that his withdrawal from socializing was unfair to her.  The 
statement noted that the veteran had continued treatment 
which he found helpful.  With medication and being alone much 
of the time, the veteran functioned but did not really do 
much.  Dr. Lohrman opined that the veteran suffered major 
depression and PTSD, both in partial remission; that the 
veteran was permanently disabled and could not safely or 
adequately function again as a firefighter. Dr. Lohrman 
opined that the veteran could not hold other employment at 
that time, and that therefore the veteran's disability was 
total.     

The report of an October 1998 VA psychological assessment 
noted that during the interview, the veteran was tense, but 
coherent and cooperative; and appeared to startle easily.  
The report concluded that the veteran met the requirements 
for a diagnosis of PTSD.

The report of a November 1998 VA examination for PTSD shows 
complaints that the veteran had difficulty sleeping, and had 
disturbing nightmares.  He reported that he had difficulty 
trusting and dealing with people.  On examination, the report 
noted that the veteran had driven himself to the examination.  
He appeared anxious and defensive, and at first he was at 
times abusive toward the examiner and used foul language.  
The veteran's behavior gradually improved during the 
interview, and he became almost friendly.  He appeared to be 
an angry man who was resentful of the government and society, 
blaming everything on Vietnam.  He was able to concentrate, 
and his intellectual function appeared within normal limits.  
He was able to do serial subtractions of 7; he knew who the 
present and previous presidents were; and he showed an 
adequate memory and recall.  His speech was coherent and 
relevant and without thinking disorder.  His ability to 
concentrate appeared at times to be affected when he felt 
contradicted and became angry.  There was an underlying 
depression, but his mood was noted as better described as 
angry and resentful.  The report contains an assessment 
noting that the main factor in the veteran's disability was 
the difficulty in interpersonal relationships; he felt 
resentful toward society, isolated, and always on guard and 
angry.  The diagnosis was PTSD, and alcohol addiction in 
remission for two years.  The global assessment of 
functioning (GAF) was estimated at 55.

The report of a September 2000 VA examination for mental 
disorders shows complaints that the veteran had intrusive 
thoughts, startle response, nightmares, and hypervigilance.  
He felt nervous and anxious at times, and felt depressed  
with suicidal thoughts.  He was currently in weekly 
outpatient treatment.  His social life was very much 
restricted and he stayed by himself.  He did not mix with 
family or friends.  He was still married but he and his wife 
were detached and went separate ways, with very little 
involvement with each other.  He said that with his two kids 
both grown and now not at home, he was finally recognizing 
his illness.  He was taking medication for his psychiatric 
disability.  On examination, the veteran was disheveled, 
unkempt, and slovenly dressed.  His psychomotor activity was 
decreased and his speech and sensorium showed a certain 
degree of perplexity; he was still oriented as to time, place 
and person.  He had gaps in remote memory with past 
sequencing, and impairment of short term memory.  He had a 
reduced problem solving capacity, and his thought processes 
were vague and poorly organized with poor goal direction.  
His mood was moderately depressed and his affect was labile, 
particularly when speaking about his Vietnam War experiences.  
He identified himself as a victim of war.  His judgment and 
insight was that there was no change in his life, and that he 
was considering suicide.  He denied having any delusions of 
persecution, somatic delusions, grandiosity, or auditory 
hallucinations.  The diagnoses were (1) PTSD; (2) major 
depression, secondary to PTSD; and (3) dysthymia.  The GAF 
was 50 this year, with serious symptoms and suicidal 
ideation, and 55 last year.

VA outpatient treatment records from January 1996 through 
January 2001 show regular treatment during that time for PTSD 
symptoms.

The veteran appealed a January 1999 rating decision that 
granted service connection for PTSD and assigned that 
disability a 30 percent evaluation from July 1996.  A 
subsequent September 2000 rating decision increased the 
assigned rating to 50 percent, from July 1996, under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  Under that 
code, a 50 percent disability evaluation encompasses 
psychiatric disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

In the judgment of the Board, the level of disability 
demonstrated supports a finding that the veteran's 
psychiatric symptoms more nearly approximate the criteria 
required for a 70 percent evaluation.  A review of the entire 
medical evidence of record, which shows significantly severe 
psychiatric symptoms in the late 1990's, in concert with 
findings from the recent VA psychiatric examinations in 
October and November 1998 and September 2000, adequately 
support that finding.  

The veteran is not service-connected for dysthymia, diagnosed 
during the September 2000 VA examination.  However, major 
depression diagnosed during that examination was attributed 
to his PTSD.  When it is not possible to separate the effects 
of a nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998)

In terms of the regulatory criteria, the Board finds that the 
veteran's disability picture reflects the criteria under 
Diagnostic Code 9411 required to warrant a 70 percent 
evaluation.  That is, the veteran's disability picture is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as in this case, work, 
family relations, judgment, thinking, or mood; and due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

The evidence shows that the veteran's PTSD is manifested by 
such reported symptoms as nightmares, intrusive thoughts, 
startle response, hypervigilance, nervousness, anxiety, 
depression and suicidal ideation.  As shown during 
examination in September 2000, his thinking is impaired, with 
reduced problem solving capacity, and vague and poorly 
organized thought processes with poor goal direction.  His 
remote and short-term memory is also impaired.  His mood is 
moderately depressed and his affect is labile.  Though he is 
still oriented, his speech and sensorium has showed a degree 
of impairment.  The evidence further indicates that the 
veteran has an inability to establish and maintain effective 
relationships.  His social life was very restricted.  Though 
still married, he was detached from and had little 
involvement with his wife.

At the time of his VA examination in November 1998, the 
overall global assessment of functioning (GAF) score was 
found to be 55, indicating some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  However, during his September 2000 VA examination, 
the GAF was found to be 50, indicating serious symptoms 
including suicidal ideation, or serious impairment in social 
or occupational function, such as having no friends or being 
unable to keep a job.  Although staged ratings may be 
assigned in this case pursuant to Fenderson, given the 
veteran's overall disability picture since 1996 as depicted 
above, and after assigning the benefit of any remaining doubt 
to the veteran, the Board finds that the evidence would 
reasonably support an increase to 70 percent. 

This symptomatology, including that contained in the cited 
opinions pertaining to impaired ability to function in 
employment, leads the Board to conclude that the veteran 
meets the diagnostic criteria for a 70 percent rating.  The 
Board notes also in this regard, that the veteran has been 
undergoing regular VA outpatient treatment since 1996 and is 
currently taking medication for his psychiatric 
symptomatology.  

The Board does not find, however, that the current medical 
record presents evidence of PTSD symptomatology that meets 
the schedular criteria for a rating in excess of 70 percent.  
The evidence does not show that the veteran's PTSD is 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  See 
Diagnostic Code 9411.

The evidence shows that the veteran is very restricted and 
isolated, but is still married to his wife of long duration, 
albeit with very little involvement in a detached 
relationship.  Although most recently in September 2000 he 
had some impairment in memory, problem solving, thought 
processes, speech, and sensorium, he is not shown to have 
gross impairment in thought processes or communication.  
Moreover, he was found to still be oriented as to time, place 
and person, and he denied having delusions or auditory 
hallucinations.  

In sum, the record does not show evidence reflecting a 
severity on which to base an evaluation in excess of 70 
percent under the criteria as set out above.  In this regard, 
the Board notes that despite significant psychiatric 
symptoms, the GAF score during the most recent VA examination 
of September 2000 reflects serious symptoms, but does not 
reflect more severe symptoms of impairment in reality testing 
or communication.  

Hence, the Board is unable to conclude that the veteran's 
PTSD was manifested by symptomatology that would support a 
rating in excess of 70 percent during any period covered by 
his grant of service connection.  Based upon the foregoing, 
the Board finds that the medical evidence of record 
reasonably supports a finding of an increased evaluation of 
70 percent for the veteran's PTSD, but no more.  Further, the 
Board has considered the doctrine of benefit of doubt under 
38 U.S.C.A. § 5107 (West 1991), but finds that there is not 
an approximate balance of positive and negative evidence on 
the merits to warrant an increase over that granted herein.

Entitlement to a TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2000).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2000).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2000).

In this case, the veteran's service-connected disabilities 
include PTSD, evaluated as 70 percent disabling, pursuant to 
this decision; chronic and recurrent eczemoid dermatitis of 
the face, evaluated as 10 percent disabling; and malaria, 
evaluated at a noncompensable level.  The combined disability 
evaluation is 70 percent, under 38 C.F.R. § 4.25 (2000).

The Board observes that the veteran's combined 70 percent 
evaluation meets the minimum criteria for consideration for 
entitlement to TDIU under 38 C.F.R. § 4.16(a) (2000), and the 
question thus becomes whether the veteran's educational and 
employment background, along with the medical evidence of 
record, supports entitlement to TDIU.  In this regard, the 
Board observes that, in his May 2000 application, the veteran 
indicated that he had not worked since 1996 and that he had 
completed four years of high school.  More significantly, the 
Board has considered the overall medical evidence as fully 
discussed above, including reports of VA examinations and the 
statements from the veteran's VA doctor in 1997, and from Dr. 
Lohrman in January 1998.  These reports and statements all 
describe significant psychiatric impairment with serious 
symptoms including suicidal ideation.  In particular, Dr. 
Lohrman's statement described the veteran as permanently 
disabled and not able to safely or adequately function again 
as a firefighter, nor able to hold other employment; and 
thereby the veteran's disability was total.  Although the 
earlier VA physician statements in 1997 indicate that the 
veteran was unable to return to his job as a firefighter but 
would benefit from some type of employment, Dr. Lohrman's 
January 1998 opinion is reflective of other subsequent 
medical evidence reviewed.

As such, given the veteran's combined 70 percent disability 
evaluation and the cited opinions, the Board finds that the 
evidence of record supports the finding that his service-
connected disabilities, particularly his PTSD, render him 
unable to secure or follow a substantially gainful 
occupation.  Therefore, the criteria for entitlement to TDIU 
under 38 C.F.R. § 4.16(a) (2000) have been met, and this 
benefit is granted.


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is granted.



		
	JOHN L. PRICHARD 
	Acting Member, Board of Veterans' Appeals



 

